Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of species election (formula I, see page 2) in the reply filed on 07/15/2021 is acknowledged. Claims 1-20 are under examination. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and to laws of nature/natural phenomena without significantly more. 
ELIBIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A Prong 1
Claim 1 recites “wherein a measured value of ability to uptake sterol per unit volume of the biological sample is an indicator of diabetes onset risk”, which constitutes abstract ideas, 
The above recitations would read on mental processes insofar as such observation of information could take place wholly in the human mind, or by a human using pen or paper; for example, this could read on a human reading marker levels off a chart and thinking about the marker levels in relation to a reference level (e.g., forming an observation/evaluation/judgment/opinion reading whether the marker levels are different from the reference level). 
Additionally, claim 1 recites “obtaining information on subject’s diabetes” from “lipoprotein’s ability to uptake sterol in a biological sample of a subject”. The correlation between levels of lipoprotein’s ability to uptake sterol (e.g., cholesterol) in a biological sample and diabetes 
Similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.

Step 2A Prong 2
The judicial exception(s) is not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. As discussed above, the statement that marker levels (i.e., lipoprotein’s ability to uptake sterol) are able to be measured does not clearly go beyond mental activity: this is a judicial exception (mental process) and not a practical application thereof. 
	Claim 1 recites measuring lipoprotein’s ability to uptake sterol in a biological sample. However, such steps of detecting the markers in a sample are insufficient to integrate the judicial exceptions because the purpose is merely to obtain data. Such steps that merely “add insignificant 
Here, the “measuring” steps, including the recited methods of claim 1, do not go beyond insignificant presolution activity, i.e., a mere data gathering step necessary to use the correlation, similar to the fact pattern in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). 
There are no subsequent steps recited that would be performed depending on the results of the assay. As in Mayo, there is no requirement that a doctor act on the results of the method. Rather, the claims merely inform a relevant audience about the judicial exception, at most amounting to a suggestion that the doctor should take those laws into the account when treating the patient. There are no subsequent steps recited that would practically apply the method depending on the results of the method, i.e. process steps that integrate the natural principle into the method and assure that it is applied in some practical manner.
For all of these reasons, there are no additional elements that integrate the judicial exception into a practical application.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 

In addition to the judicial exceptions, the claims also recite steps of measuring the lipoprotein sterol marker. The broadest reasonable interpretation of lipoprotein’s ability to uptake sterol in a biological sample is by measuring the outcome of lipoprotein sterol marker. As noted above, such data gathering steps are recited at a high level of generality and are not limited, for example, to any specific or unconventional testing technique. Limitations that are necessary for all practical applications of a judicial exception, such that everyone practicing the judicial exception would be required to perform those steps or every product embodying that judicial exception would be required to include those features, would not be sufficient to confer patent eligibility.
In this case, everyone practicing the judicial exception would need to determine the levels of the markers.
With regard to claims 3-15, Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception.
With regard to claims 2-15, Harada et al. (US2016/0109469A1, published 04/21/2016, IDS submitted 09/15/2019) teach measuring a lipoprotein’s capacity to accept cholesterol including the steps of bringing a lipoprotein in a sample into contact with labeled cholesterol to incorporate the labeled cholesterol into the lipoprotein (see abstract). Harada et al. teach labeled cholesterol into the high-density lipoprotein, the step of forming the complex, and the step of measuring the label are performed in a cell-free system (see bottom of para. [0010]). Harada et al. teach separating a 
In addition, Rohatgi et al. (“HDL Cholesterol Efflux Capacity and Incident Cardiovascular Events”, N Engl. J. Med., 2014 December 18; vol. 371 (25): pages 2383-2393) teach Cholesterol efflux capacity was assessed by measuring the efflux of fluorescence-labeled cholesterol from J774 macrophages to apolipoprotein B and the fluorescence-labeled reagent, termed boron dipyrromethene difluoride (BODIPY) cholesterol (page 3, paras. 3-4). 
Sarzynski et al. (“Effects of Increasing Exercise Intensity and Dose on Multiple Measures of HDL (High-Density Lipoprotein) Function”, Arterioscler. Thromb. Vasc. Biol., 2018; vol. 38, pages 943-952, April 2018) teach boron dipyrromethene difluoride-labeled cholesterol efflux capacity (see abstract under approach and results). Sarzynski et al. teach the efflux of BODIPY-labeled cholesterol from J774 macrophages to apoB depleted plasma (STRRIDE-PD) or serum (E-MECHANIC) was measured using a high throughput  cell-based assay performed in 96-well plates (page 945, left col., para. 3). Sarzynski et al. teach STRRIDE-PD is nonsmoking adults with no history of CVD aged 18 to 65 (see page 944, left col., para. 1). 
Liu et al. (“Synthesis of Cholesterol Analogs Bearing BODIPY Fluorophores by Suzuki or Liebeskind-Srogl Cross Coupling and Evaluation of Their Potential for Visualization of Cholesterol Pools”, 2014 September 22, vol., 15(14), 2087-2096, cited pages 1-25) teach in J774 cells that BODIPY-cholesterol underwent efflux at an almost identical rate to HDL as [3H]-cholesterol (page 5, para. 2). Liu et al. further teach labeled cholesterol of claims 8-9 wherein a-c are zeros and R1 is alkylene group having 1-6 carbon atoms which may have a methyl group (see compound 1 on page 21).

In view of the above evidence, the claimed steps of measuring markers do not add any feature that is more than well-understood, purely conventional, or routine in the field of diagnostics and biochemical assay methodologies. 
The additional steps also fail to effect a transformation or reduction of a particular article into a different state or thing; nor do they involve the use of a particular machine.
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 3-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. (US2016/0109469A1, published 04/21/2016, IDS submitted 09/15/2019).
With regard to claims 1 and 18, Harada et al. teach a method of measuring a lipoprotein’s capacity to accept cholesterol including the steps of bringing a lipoprotein in a sample into contact with labeled cholesterol to incorporate the labeled cholesterol into the lipoprotein (see abstract). Harada et al. teach disorders of lipid metabolism are associated with various types of diseases including diabetes and cardiovascular diseases and blood concentrations of lipids such as triglycerides and cholesterol, are known to provide indications of the abnormal lipid metabolism (see para. [0004]). Harada et al. teach the result of the lipoprotein’s capacity to accept cholesterol which is obtained by the measured method may be utilized to determine whether a subject has dyslipidemia (see para. [0047]). Harada et al. teach the accumulation of data of the measurement results of labels obtained from samples of healthy individuals and patient with dyslipidemia by the measurement method allows for the determination of a threshold or reference range based on the liproprotein’s capacity to accept cholesterol (see para. [0052]). It is noted that Harada et al. teach lipid metabolism of cholesterol is associated to diabetes and further teach lipoprotein’s capacity to accept cholesterol, which would read as an indicator because the preamble and the wherein clause of the instant claims do not recite a positive step in performing the analysis of diabetes onset risk besides obtaining information from a general measurement of lipoprotein’s capacity to accept cholesterol.
With regard to claim 3, Harada et al. teach that the samples include blood samples such as whole blood (see para. [0021]). 

With regard to claim 7, Harada et al. teach separating a blood sample by polyethylene glycol (PEG) (see para. [0023]). 
With regard to claims 9 and 10, Harada et al. teach labeled cholesterol wherein cholesterol including BODIPY (see para. [0031]), which reads on the recited chemical formulae 1 and 2, wherein a-c are zeros and R1 is alkylene group having 1-6 carbon atoms which may have a methyl group. 
With regard to claims 11-14, Harada et al. teach a solid phase to allow the antibody that binds to a lipoprotein to be immobilized (see paras. [0055]-[0056]).
With regard to claim 15, Harada et al. teach generates a detectable signal from the label itself (see para. [0028]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US2016/0109469A1, published 04/21/2016).
Harada et al. have been discussed in the above. Harada et al. teach lipoprotein having a density of 1.006 g/mL or more and less than 1.019 g/mL (see para. [0022]). Harada et al. teach the result of the lipoprotein’s capacity to accept cholesterol which is obtained by the measured method may be utilized to determine whether a subject has dyslipidemia (see para. [0047]). Harada et al. teach the accumulation of data of the measurement results of labels obtained from samples of healthy individuals and patient with dyslipidemia by the measurement method allows for the determination of a threshold or reference range based on the liproprotein’s capacity to accept cholesterol (see para. [0052]). 
However Harada et al. do not explicitly teach without a history of cardiovascular disease (claim 2) and it is determined that the diabetes onset risk is high or low when the measured value of ability to uptake sterol per unit volume of the biological sample is less or higher than or equal to a predetermined threshold (see claims 16-17 and 19-20).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use samples that do not have a history of cardiovascular disease to detect diabetes and to detect high or low risk of diabetes onset risk based from a predetermined threshold because Harada et al. teach that lipid metabolism are associated with diabetes and data of the measurement results of labels obtained from samples of healthy individuals and patient with dyslipidemia by the measurement method allows for the determination of a threshold or reference range based on the liproprotein’s capacity to accept cholesterol. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10436806B2. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10809249B2.
	Patent No. 10809249B2 recites a method for measuring the cholesterol uptake capacity of lipoproteins, comprising the steps of: forming a complex by contacting a lipoprotein in a sample, a tagged cholesterol, and an antibody which specifically binds to the lipoprotein, wherein the complex comprises the lipoprotein, the tagged cholesterol incorporated into the lipoprotein, and the antibody; labeling the complex by bonding a label and a capture body with the complex, wherein the capture body specifically binds to the tag, and wherein the tag is exposed on the outer surface of the lipoprotein in the complex, and the capture body specifically binds to the tag exposed on the outer surface of the lipoprotein in the complex; and detecting a signal resulted from the label which has been bound to the complex wherein the tagged cholesterol is represented by the following formula (III). Patent No. 10809249B2 does not explicitly recite diabetes or diabetes onset risk but the claims are not distinct from each other because the preamble and wherein clause 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17023946 (reference application). 
Application No. 17023946 recites a method for measuring a signal from a complex comprising a cholesterol, comprising the steps of: forming the complex by contacting a lipoprotein in a sample, a tagged cholesterol, and an antibody which specifically binds to the lipoprotein, wherein the complex comprises the lipoprotein, the tagged cholesterol and the antibody; labeling a tag of the tagged cholesterol in the complex by bonding a label and a capture body with the complex, wherein the capture body specifically binds to the tag; and detecting a signal resulted from the label which has been bound to the complex, wherein the tagged cholesterol is represented by the following formula (III). Application No. 17023946 does not explicitly recite diabetes or diabetes onset risk but the claims are not distinct from each other because the preamble and wherein clause of the instant claims do not recite a positive step in performing the analysis of diabetes onset risk besides obtaining information from a general measurement of lipoprotein’s capacity to accept cholesterol.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16584114 (reference application). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17030809 (reference application). 
Application No. 17030809 recites a method for measuring an uptake capacity of a lipoprotein, the method comprising: preparing a lipoprotein incorporating a labeled sterol, by mixing the lipoprotein in a sample and the labeled sterol in the presence of a surfactant having no cyclic structure; and measuring an uptake capacity of the labeled sterol on the basis of a label of the labeled sterol incorporated into the lipoprotein. Application No. 17030809 does not explicitly recite diabetes or diabetes onset risk but the claims are not distinct from each other because the preamble and wherein clause of the instant claims do not recite a positive step in performing the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17154132 (reference application). 
Application No. 17154132 recites a method for obtaining information on cognitive function of a subject, comprising: contacting lipoprotein in a blood sample of a subject with a labeled lipid; and measuring the labeled lipid incorporated into the lipoprotein to obtain a measured value. Application No. 17154132 does not explicitly recite diabetes or diabetes onset risk but the claims are not distinct from each other because the preamble and wherein clause of the instant claims do not recite a positive step in performing the analysis of diabetes onset risk besides obtaining information from a general measurement of lipoprotein’s capacity to accept cholesterol.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        


/Tracy Vivlemore/Primary Examiner, Art Unit 1635